Holden, J.
I concur .generally in the views expressed by the majority opinion, in that the Initiative and Referendum Amend*236ment to the Constitution is void, because it was not properly submitted to the voters as required by section 273 of our Constitution. I maintained this view and expressed it in a dissenting opinion in State ex rel. Howie v. Brantley„ 113 Miss. 821, 74 So. 662, Ann. Cas. 1917E, 723, in the year 1917.
I specially concur in the majority decision, now holding the amendment void, upon the ground that a majority of the qualified electors voting at the election did not vote for it, and therefore, under section 273 of the Constitution, it was never adopted by the people. This view was also expressed in my dissenting opinion in the case of Howie v. Brantley, supra, 113 Miss. 816, 74 So. 662, Ann. Cas. 1917E, 723, and I now refer to it as demonstrating the fact that the amendment was not adopted by a majority of the qualified electors voting at the election, when it was submitted for ratification or rejection, under the Constitution (section 273) and the prior decisions of this court.